         Case 5:17-cv-03635-PBT Document 69 Filed 05/05/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  JACOB CHRISTINE,                                :
                                                  :
                 Petitioner,                      :
                                                  :            CIVIL ACTION
                 v.                               :
                                                  :            NO. 17-3635
  MICHAEL CLARK, et al.,                          :
                                                  :
                 Respondents.                     :

                                             ORDER

       AND NOW, this _5th_ day of May, 2020, upon careful and independent consideration of

Petitioner’s Amended Petition for a Writ of Habeas Corpus (ECF Nos. 1 and 15), the Response

in Opposition (ECF No. 22), Petitioner’s Reply (ECF Nos. 27 and 28), the available state court

records, the Report and Recommendation of United States Magistrate Judge David R.

Strawbridge (ECF No. 36), and Petitioner’s Objections thereto (ECF Nos. 39, 41, and 42) it is

ORDERED that:

    1. The Report and Recommendation is APPROVED and ADOPTED;i

    2. The petition for a writ of habeas corpus is DENIED AND DISMISSED;

    3. A certificate of appealability SHALL NOT issue, in that the Petitioner has not made a

        substantial showing of the denial of a constitutional right nor demonstrated that

        reasonable jurists would debate the correctness of the procedural aspects of this ruling.

        See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

    4. Petitioner’s Motion for Reconsideration of Denial of Motion for Stay (ECF No. 38) is

        DENIED;ii

    5. Petitioner’s Motion for Reconsideration and Special Consideration of Habeas Petition

        and Reconsideration of Denial of Evidentiary Hearing (ECF No. 46) is DENIED;iii



                                                 1
         Case 5:17-cv-03635-PBT Document 69 Filed 05/05/20 Page 2 of 3




    6. Petitioner’s Motion for Reconsideration of Denial of Discovery Motion (ECF No. 48) is

        DENIED;

    7. Petitioner’s Motion Requesting Clarification of Order (ECF No. 55) is DENIED;iv

    8. The Clerk of the Court shall mark this case CLOSED for statistical purposes.




                                                    BY THE COURT:

                                                    /s/ Petrese B. Tucker
                                                    ____________________________
                                                    Hon. Petrese B. Tucker, U.S.D.J.



i
        The Court considered additional letters submitted by Petitioner and his private
investigator regarding his alleged innocence and statements from various individuals involved in
the events leading to Petitioner’s incarceration (ECF Nos. 49, 51, 52, and 56–68). The Court
finds that the additional information submitted by Petitioner is not the type of evidence that
would lead the court to hold an evidentiary hearing. The statement of Petitioner’s private
investigator regarding a statement made by Detective Ralph Romano, for example, relies on
information provided to Detective Romano by an inaccurately named witness. ECF No. 43.
Third-hand statements like the one submitted are not the type of new reliable evidence that
establishes Petitioner’s actual innocence.
        In addition, the Court finds that Petitioner’s guilty plea was voluntary, knowing, and
intelligent. As a result, Petitioner has waived all non-jurisdictional defects and defenses. See
United States v. Colburn, 401 Fed. App’x 706, 708 (3d Cir. 2010) (stating that a guilty plea
waives all non-jurisdictional defects and defenses) (citing Abram v. United States, 398 F.2d 350
(3d Cir. 1968)). The Court additionally notes the United States Supreme Court’s holding in
North Carolina v. Alford, 400 U.S. 25, 37 (1970):
                [W]hile most pleas of guilty consist of both a waiver of trial and an
                express admission of guilt, the latter element is not a constitutional
                requisite to the imposition of criminal penalty. An individual
                accused of crime may voluntarily, knowingly, and understandingly
                consent to the imposition of a prison sentence even if he is unwilling
                or unable to admit his participation in the acts constituting the crime.
        The Court finds that the Report and Recommendation from United States Magistrate
Judge David Strawbridge adequately addresses Petitioner’s remaining arguments. Therefore, the
Court APPROVES and ADOPTS the Report and Recommendation.
ii
        As explained above, this Court agrees with the determination of Magistrate Judge David
R. Strawbridge, that Petitioner was convicted pursuant to a valid guilty plea and therefore, that
Petitioner’s request for a Stay was in pursuit of a meritless claim. ECF No. 35.



                                                2
         Case 5:17-cv-03635-PBT Document 69 Filed 05/05/20 Page 3 of 3




iii
        As explained above, the Court does not find the evidence submitted by Petitioner to be
the type of evidence which would lead the Court to hold an evidentiary hearing.
iv
        The Court considered the additional information submitted by Petitioner.




                                               3
